Citation Nr: 0839041	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
eye disorder, previously claimed as iritis.

2.  Entitlement to service connection for an eye disorder, 
previously claimed as iritis, including as secondary to 
diabetes mellitus. 

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for an eye 
disorder, including as secondary to diabetes mellitus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1987 decision, the Board denied 
service connection for iritis of the eyes. 
 
2.  The evidence added to the record since March 1987, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for an eye disorder.

3.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

4.  The veteran's asthma is not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam.  

5.  Asthma was not manifest during service; associated 
pathology was not identified until 2003. 

6.  The veteran's asthma is unrelated to service.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
iritis of the eyes, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received subsequent to the March 1987 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for an eye 
disorder, previously claimed as iritis, have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 

3.  The veteran's asthma was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for an Eye Disorder Based on New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Board observes that a rating decision denying service 
connection for iritis of the eyes was issued in March 1987.  
At that time, it was determined that an eye disability was 
not shown in service, and the claim was denied because his 
eye iritis was not related to service.  The veteran did not 
appeal this decisions and it became final.  See 38 C.F.R. 
§ 7105.  

The veteran requested to reopen his claim of entitlement to 
service connection for an eye disorder, to include iritis and 
blurry vision, in January 2005.  Based on the procedural 
history outlined above, the issue for consideration is 
whether new and material evidence has been received to reopen 
the claim.  

The evidence of record at the time of the March 1987 rating 
decision included service treatment records and a VA 
examination dated in June 1984.  The evidence added to the 
record since the March 1987 rating decision includes service 
personnel records showing service in the Republic of Vietnam, 
a diagnosis of diabetes mellitus (for which he was granted 
presumptive service connection for in an April 2005 rating 
decision based on exposure to herbicides, including Agent 
Orange), private treatment records revealing blurred vision 
associated with low blood sugar levels, and lay testimony 
purporting a causal connection between the eye disorder and 
his service-connected diabetes mellitus.  

The private treatment records discussed above for the claimed 
eye disability had not previously been submitted to agency 
decisionmakers and are not cumulative or redundant of other 
evidence of record.  As such, that evidence is new under 
38 C.F.R. § 3.156(a).  

Moreover, the new evidence reflects on a causal relationship 
between the veteran's eye disorder and a service-connected 
disability, indicating that causal connection exists between 
his current disability and active duty service.  As the 
evidence relates to an unestablished fact to substantiate the 
claim, it is found to be material. 

Accordingly, as the evidence associated with the claims file 
is both new and material as to issue on appeal, the veteran's 
claim for entitlement to service connection for an eye 
disorder is reopened.  The appeal is granted to this extent.  

Having found that the claim should be reopened, the Board 
will address the merits of the veteran's claim for service 
connection for an eye disability in the REMAND portion of the 
decision below.  

Service Connection Claim for Asthma

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the veteran claims that his asthma is due to 
exposure to Agent Orange during his military service in the 
Republic of Vietnam.  Because he had qualifying service in 
Vietnam, exposure to Agent Orange is presumed.  However, 
asthma is not on the list of presumptive diseases associated 
with Agent Orange exposure.  As such, his claim for 
presumptive service connection on the basis of Agent Orange 
exposure must necessarily be denied. 

The Board will now consider whether the veteran's claim on a 
direct service-connection basis.  In this case, service 
treatment records do not reflect that he developed a chronic 
respiratory disorder in service; there were no complaints of, 
treatment for, or a diagnosis relating to asthma during 
service.  Significantly, upon physical examination at 
separation from service in December 1969, the physician 
indicated "normal" findings of the lungs and chest.   

Next, post-service evidence does not reflect symptomatology 
associated with asthma for many years after service 
discharge.  Chest examinations conducted in June 1984 and 
January 1982 revealed essentially normal findings, with the 
exception of sharing of the hemidiaphragm.  Significantly, 
the post-service medical evidence indicates that the veteran 
was not diagnosed with asthma until October 2003 after 
pulmonary function tests revealed moderate air flow 
restriction to the lungs.  Further, according to statements 
made by him in a November 2004 medical examination report in 
conjunction with a commercial driver's license, the onset 
date of his asthma was April 2003.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1969 and initial 
diagnosis of asthma in 2003 (more than a 30-year gap).  Given 
the length of time that had passed between the time of 
discharge and when he first sought treatment for and was 
diagnosed with asthma, the evidence does not support the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  Although in 
a June 2005 statement, he stated that his asthma began 
shortly after service, the post-service medical records do 
not support this contention.  As stated above, the post-
service evidence does not reflect treatment related to asthma 
for more than 30 years following discharge from service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than 30 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not relate the veteran's asthma to 
active duty, despite his contentions to the contrary.  

There is simply no medical evidence of record causally 
relating the veteran's asthma to active service.   In fact, 
November 2003 and October 2004 private treatment records 
recommended weight loss and exercise as a means to improve 
his pulmonary function, suggesting that other lifestyle 
factors contributed to his asthma. Importantly, these reports 
did not comment on whether his asthma was related in any way 
his exposure to herbicides in service.

The Board has considered the veteran's statements asserting a 
relationship between his currently-diagnosed asthma and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

As stated above, the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).

For these reasons, the Board finds that the competent medical 
evidence does not relate the veteran's currently-diagnosed 
asthma to active duty service.  Thus, the requirement 
necessary to establish a medical nexus for service connection 
has not been met.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim for 
service connection for asthma, the Board is unable to grant 
the benefits sought and the appeal is denied.  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the claim for an eye 
disorder is being reopened; therefore, no further notice is 
required under Kent.  

Moreover, with respect to the veteran's service connection 
claim for asthma, the VCAA duty to notify was satisfied by 
way of letter a sent to the veteran in January 2005, which 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for his 
service-connection claim for asthma.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, and the veteran submitted private 
treatment records and statements on his behalf.  

Moreover, the Board finds that a remand for a VA examination 
is not in order.  While the evidence supports the first 
factor of 38 C.F.R. § 3.159(c)(4) (that of a current 
disability), there is no competent evidence that the 
veteran's asthma was the result of an in-service occurrence 
or may be associated with military service.  In addition, the 
Board finds that the medical evidence of record is sufficient 
to make a decision on the claim.  Therefore, a remand for a 
VA examination is not warranted.  For the reasons set forth 
above, the available records and medical evidence have been 
obtained in order to make adequate determination as to this 
claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an eye disorder, previously claimed as iritis, 
including as secondary to diabetes mellitus, is granted.  The 
appeal is allowed to this extent.

Service connection for asthma is denied.


REMAND

Having reopened the veteran's claim for an eye disorder, 
previously claimed as iritis, the Board finds that additional 
development is required to satisfy VA's obligations under the 
VCAA.  

In this case, the Board notes that the veteran has offered 
competent evidence alleging that his eye disability is 
causally related to his service-connected diabetes.  Further, 
private medical evidence indicates that he has iritis of the 
eyes and that blurry vision was demonstrated during low-blood 
sugar levels.  However, there is insufficient competent 
medical evidence of record to make a decision to determine 
whether his eye disorder is causally related to his service-
connected diabetes or otherwise related to service.

Therefore, given the evidence of record indicating that his 
eye disorder may be causally related his service-connected 
diabetes mellitus, an examination and medical opinion are 
required to determine the nature and etiology of his eye 
disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with VCAA notice 
under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with respect to his service-
connection claim, to include the 
guidelines outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice must include 
information that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his eye disorder.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  For each eye disability 
identified, if any, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or higher) that 
the veteran's disability is related to 
service, including whether a causal 
relationship exists between his eye 
disorder and diabetes mellitus.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection for an eye disorder.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


